DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes that the instant case is a continuation of U.S. Application 16/267,126 filed February 4, 2019, which is a continuation of U.S. Application 15/494,800 filed April 24, 2017, which is a divisional application of U.S. Patent Application 14/486,775 filed September 15, 2014, which is a continuation-in-part of United States Patent Application No. 14/205,001, filed March 11, 2014, which, in tum, claims priority to U.S. Provisional Patent Application No. 61/792,924, and U.S. Provisional Patent Application No. 61/949,727, filed March 7, 2014. The effective filing date claims within continuation-in-part applications (and the effective filing date of properly supported continuation applications and divisional applications that claim priority to the continuation-in-part application) is the date of filing of the continuation-in-part unless the claim is fully supported by the earlier parent application.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/205001, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, there is no express recitation of the subject matter encompassed by claims 1 – 8 within the prior-filed application 14/205001 and no reasonable conveyance that the specifically claimed subject matter is present the aforementioned prior-filed application, where embedding is performed without patterning the layer of photoresist material. However, the specifically claimed subject matter appears to be reasonably conveyed within the prior-filed Application No. 14/486775, which is the continuation-in-part of Application No. 14/205001 (see e.g. paragraph [0018] of the earlier filed application No. 14/486775 / paragraph [0020] of the instant specification). Accordingly, the effective filing date of the instant claims is determined to be September 15, 2014. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. US 2008/0143906 A1 (hereafter “Allemand”) in view of Srinivas et al. US 2013/0056244 A1 (hereafter “Srinivas”).
Regarding claims 1, 6, 7; Allemand is directed to a transparent conductor including a conductive layer coated on a substrate; and is directed to methods of making such transparent conductors (Abstract; [0002]). Allemand discloses a method of fabricating transparent conductors comprising: depositing [introducing] a plurality of nanowires [inorganic particles] onto a substrate ([0158] – [0159], [0165]); and depositing a matrix material onto the metal nanowires to embed the metal nanowires ([0165]).  The 
Allemand does not expressly teach that the plurality of inorganic materials is introduced upon a surface of the (formed) layer of photoresist material.
Srinivas is directed to a patterned optically transparent conductor [substantially transparent to optical light] and methods of fabricating patterned transparent conductors (Abstract; [0002] – [0003], [0071]).  Srinivas discloses a method of fabricating a composite conductive film comprising the steps of: providing a substrate with a polymeric wet-composition host material [matrix] ([0086]) in a non-cross-linked state ([0156], [0218]); applying a plurality of inorganic nanowires onto the surface of the wet-
	In an exemplary embodiment, Srinivas discloses using a laser or another light source to crosslink certain portions of a photoresist or another host material to form an inverse pattern; followed by application and embedding of silver nanowires ([0231]). Srinivas therefore does disclose that a layer of photoresist material can be provided followed by introduction of a plurality of inorganic particles upon the surface of the layer of photoresist material. Finally, Srinivas discloses that using surface embedding allows for variation of electrical conductivity across embedded regions depending on the nature and extend of surface embedding ([0085]) such as allowing regions of high conductance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Allemand by having the plurality of inorganic particles introduced onto a surface of the layer of photoresist material because Srinivas teaches that surface embedding of the inorganic particles allows for variation of electrical conductivity across embedded regions depending on the nature and extend of surface embedding such as allowing regions of high conductance and low conductance as well as having improved optical transparency for a given level of electrical conductivity/electrical additive loading.
Regarding claims 2 and 5, while Allemand does disclose a step of heating a photoresist material with embedded nanowire material to a temperature of 110°C [implicitly from room temperature to 110°C] ([0465]), Allemand does not expressly teach a step of heating the layer of photoresist material from a first temperature to a second temperature, greater than the first temperature, wherein the layer of photoresist material is softer at the second temperature than at a first temperature prior to embedding or pressing the nanowire suspension into the surface of the layer of photoresist material.
However, Srinivas does disclose that in some embodiments, dry compositions can be can be heated to achieve softening, and that in addition to embedding fluid, can be used to promote embedding of additives and control the level of embedding; furthermore, Srinivas discloses that external pressure, such as by use of pressure rollers, [act of pressing] can be used as well to further promote the embedding of additives and control the level of embedding ([0149] – [0150]). Srinivas also discloses 
Therefore, it would have been additionally obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have further modified the method of Allemand in view of Srinivas by including a step of heating from an ambient temperature [first temperature] to an elevated temperature prior to embedding or have pressed the nanowire suspension to embed the nanowires and form the nanowire mesh, with or without use of an embedding fluid, because Srinivas teaches that the use of such techniques allows for further embedding of the nanowire suspension and allows further control of the level of embedding.
Regarding claims 3 and 4, Srinivas discloses that a nanowire dispersion [suspension] ([0159]) can be prepared and then can be applied by e.g. rolling, a stamp or a spray applicator ([0159] – [0160], [0185]). Allemand also discloses that fluids and additives can be applied by spraying ([0149]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemand in view of Srinivas as applied to claims 1 – 7 above, and further in view of Wang et al. US 2008/0203380 A1 (hereafter “Wang”) and Chandross et al. “New photoresists for deep ultraviolet (<300 nm) exposure”. Journal of Chemistry. Vol 61 (1983), pages 817 – 823 (hereafter “Chandross”).

In analogous art, Wang is directed to methods of growing carbon nanotubes [a form of inorganic particle] and forming electronic devices with carbon nanotube layers, particularly for forming nanoscale wires (Abstract; [0002], [0003]). Wang discloses a method comprising: preparing a CNT suspension; dispersing the CNT suspension in a photoresist; dispersing, e.g. by spin-coating, the CNT suspension-photoresist mix on a substrate to form a CNT-photoresist composite, removing solvents from the CNT-photoresist composite by baking; patterning the CNT-photoresist composite; contacting the patterned CNT-photoresist composite in a chemical remover [developer] to remove non-patterned sections ([0010], [0078] – [0092]; Fig. 3-1 to 3-3C).  The photoresist utilized can be a negative photoresist or a positive photoresist ([0082], [0092]). The use of photoresist-CNT films allows for improved electrical contacting between carbon nanotubes [acting as inorganic particles] and metallic electrodes ([0088]), as well as large scale fabrication of patterned composites ([0027]).
Chandross is directed to general disclosure of photoresists (Abstract). Chandross discloses that there are two conventional types of photoresists: positive photoresists and negative photoresists (page 818 right-side column), wherein negative photoresists crosslink or polymerize when exposed to deep ultraviolet radiation [light of a wavelength], while some positive photoresists act by degradation of a polymer to a 
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Srinivas in view of Allemand by utilizing a positive photoresists, which when patterned would breaks the cross-linking of polymers and then subsequently be removed with the use of a developer, because Wang discloses that such photoresists are known, that composites of photoresist and inorganic additives allow for large scale fabrication of patterned composites, and because Chandross teaches that positive photoresists allow for extremely high resolution of patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717